CONCURRING OPINION
By McNAMEE, J:
For the first time in this state there is presented by this appeal the important question whether the statutes governing a widow’s allowance contemplate and require an allowance of support for the full period of twelve months to the-executrix of the deceased widow where the widow’s death occurs within three and one-half months after the demise-of her husband.
Through a miscalculation of time, the appellant failed seasonably to file its bill of exceptions, which upon appellee’s motion was stricken from the record. It is now urged that the absence of a bill of exceptions disenables the court from determining the issue raised. With this we disagree.
The single error complained of is demonstrated clearly *103upon the face of the record. The weight of the evidence is not involved in this appeal and the assigned error of law emerges from the record with clarity sufficient to obviate all need of recourse to a bill of exceptions.
From the transcript and original papers the following facts among others, appear: Thomas Croke died testate on April 8, 1948, leaving an estate consisting principally of real estate valued at approximately $77,000.00 The Cleveland Trust Company was appointed executor of his estate on April 30, 1948. On July 31, 1948, Mary J. Croke, the decedent’s widow, died. More than nine months thereafter, on May 9, 1949, appraisers were appointed in the estate of Thomas E. Croke, deceased. On July 20, 1949, the appraisers filed an inventory and appraisal. In Schedule G thereof the appraisers recorded the death of the widow on July 31, 1948 — the fact that there were no children under eighteen years surviving Thomas E. Croke, and awarded an allowance for the support of the widow in the sum of $750.00. On August 2, 1949, Anna Clancy, executrix of the estate of Mary Croke, deceased, filed exceptions to the allowance fixed by the appraisers, combining with such exceptions a motion to increase said allowance to the sum of $5000.00. The application for an increase in the widow’s allowance is based upon the premise that the widow’s executrix is entitled to receive the amount that would have been required to support the widow, if she had survived her husband for a full period of twelve months.
It is asserted in the motion that the appraisers’ allowance of $750.00 “is and wouid have been wholly insufficient to support said Mary J. Croke for a period of twelve months and that she would have required an additional sum of $4250.00 * * (Emphasis ours.)
We are informed by appellee that the above emphasized language of the motion is borrowed from the third paragraph of the syllabus of Bane v. Wick, 14 Oh St 505. In the Bane case the widow survived her husband by more than twelve months and upon application by her executor the court held that “said executor should be allowed what would have been a sufficient amount for such year’s support.” No fault can be found with the incorporation of similar language in the motion for an increase filed in this case. But considering that Mary J. Croke’s death occurred within 3-% months after her husband’s demise, the true sense of the averment “that she would have required an additional sum of $4250.00 * * *” becomes clear upon the application of an old rule of grammatical construction that permits supplementation' of the words of the motion last quoted, by the ellipsis “if she had *104lived for a period of twelve months” or words of similar import.
The time of the widow’s death must be considered in connection with the averments contained in the motion for an increase in the allowance. When so considered the conclusion is inescapable that the increase was sought upon the theory that the statutes provide for an allowance for a widow’s support for a full period of twelve months in all cases, including those in which the widow’s death occurs a short time after her husband’s demise.
On August 26, 1949, the probate court, acting through a visiting judge, allowed the appellee executrix the sum of $5000.00 as requested in her motion for an increase. We are' not told how this judgment is supported, otherwise than by the probate court’s adoption of the appellee’s view that the-statute requires an allowance of support for the full twelve months period irrespective of the time of the widow’s death.
The suggestion that the considerations supporting the judgment of the probate court are to be found only in the bill of exceptions misses the point in issue. It is not claimed that $5000.00 is an excessive amount for. the widow’s support for twelve months. The claim of error is that the' probate court misconceived the purpose of the statute and applied an incorrect rule in determining the amount of the allowance. If the rule applied by the probate court is correct, the motion for the allowance cannot be disturbed. Nor is. it correct to assume that a reversal of the judgment would require a reinstatement of the appraisers award of $750.00. In the event of a reversal the appellee would be entitled to have her exceptions and motion considered by the probate court in accordance with the law as here determined.
The single assignment of error relates to the action of the probate court in projecting the obligation of the estate of Thomas E. Croke to support his widow 8-V2 months beyond her death. -
This assignment of error is stated by appellant as follows:
“The Court erred in providing the widow a full year’s allowance when her death occurred three and a half months after her husband’s death and when the appraisers in setting off the allowance after the widow’s death, noted that fact in fixing the allowance at $750.00.”
That this alleged error is patent upon the face of the record admits of no doubt.
*105These principles of law are settled, (1) that the right to a widow’s allowance vests in the widow upon the death of her husband; (2) that this right vests in all widows, irrespective of their need for support; (3) that the widow’s allowance survives the death of the widow; (4) that the widow’s allowance is a preferred debt of the husband’s estate.
As a corollary of these established principles appellee asserts that immediately upon the death of a husband there vests in his widow the indefeasible right to receive from her husband’s estate a sum equal to the amount required to support the widow for twelve months. Appellee’s position rests •squarely upon the contention that the statutes confer upon •a widow the right to an allowance for support for the full .period of one year “regardless of when she dies.” It is asserted dogmatically that the executrix in this case is entitled to “a full year’s allowance or * • * to nothing.” If these •claims be sound, then the widow’s allowance takes on the character of. a gratuity, the amount of which shall in all cases equal the sum required to support a widow for one year.
To determine the validity of these contentions it is necessary to examine the applicable statutory provisions. The widow’s allowance is purely of statutory origin. The pertinent part of §10509-74 GC reads as follows:
“The appraisers shall set off and allow to the widow and children under the age of eighteen years, if any there be, or if there be no widow, then to such children, sufficient provisions or other property to support them for twelve months from the decedent’s death, but such allowance shall be set off to such children only when necessary for their support taking into consideration the father’s primary duty to care for his children.”
In the express terms of this section the legislative purpose to provide support for a widow for a period of twelve months from the husband’s death is manifest. The primary legislative concern is not with allowing money to the widow, but with furnishing her with sufficient provisions or other property “to support them (her) for twelve months.” An alternative method is provided in §10509-75 GC, which reads in part as follows:
“When there is not sufficient personal property or property of a suitable kind, to set off to the widow or children, as pro*106vided in the next preceding section, the appraisers must certify what sum or further sum in money is necessary for the support of such widow or children. * *
These statutes confer the only preferential treatment accorded widows over widowers in the estate of a deceased spouse. By the terms of §10509-54 GC and §10509-79 GC, either surviving spouse is granted the rights, respectively, to select exempt property and to live in the mansion house free of charge. The reason for conferring upon the widow alone the additional right of support for twelve months is apparent. Ordinarily the death of a wife does not disable a widower from continuing his life-long task of earning a livelihood. But it is the lesson of experience that upon the death of the breadwinner of the family his widow immediately suffers a loss of income needed for her support. It is to compensate this loss during the troublous period following the husband’s death that the legislature has provided for the widow’s support for one year after the husband’s death. That a widow’s need therefor is not a prerequisite to such an allowance does not bespeak a different legislative intention. What considerations of expediency dictated the omission of a widow’s necessity as a condition for the allowan'ce we need not inquire. But this omission does not obscure the predominant legislative purpose to assist widows in need. This is clearly evidenced by the provisions of §10509-74 and 10509-75 GC and cognate sections of the code. These statutes require prompt action of the appraisers in setting off the allowance and equal promptitude in its payment. Sec. 10509-41 GC provides that unless the court for good cause extends the time, executors and administrators shall return the inventory within thirty days after their appointment. The appraisers are required to set off the widow’s allowance at the time the inventory is returned. Sec. 10509-74 GC. When the allowance is in money it shall be paid upon the approval of the inventory or as soon thereafter as money is available for the purpose. Sec. 10509-75 GC.
The allowance in money shall bear interest from the date of decedent’s death, if demanded. Ibid.
Manifestly widows of independent means are not the intended beneficiaries of these statutory provisions designed to accelerate the award and payment of a widow’s allowance. That occasionally and incidentally they may become such has no effect upon the paramount legislative purpose of speedy amelioration of the distress of widows in need. In commenting upon the nature and purpose of the widow’s *107allowance the Supreme Court in Stewart v. Barry Admr. 102 Oh St 129-135, said:
“Since the Code expressly states that the allowance is made ‘to support them for twelve months from the decedent’s •death’ it obviously was the intention of the legislature that such support was to be used during the twelve months, and from a reading of §10714 GC, it is the more apparent that it was the intention of the legislature that the year’s allowance whether it consisted of provisions or of money with which provisions could be purchased, was to be available to the widow and children under fifteen years of age for their enjoyment during the year succeeding the death of decedent for their maintenance and support until they could adjust themselves to the loss of the providing head of the family. j¡¡ * * >>
Again, in the case of in re Metzger, 140 Oh St at page 53, •Judge Zimmerman defined the widow’s allowance as follows:
“The purpose of the year’s allowance is to feed, clothe and ■otherwise support a widow or a widow and minor children, if any there be, for the stated period of twelve months following the death of the husband and- father * * *"
The acceptance of the view that the statutes governing ■the widow’s allowance are geared to the principle of providing support, excludes the notion that the allowance is a gratuity equal to the amount necessary for one year’s support or that it is intended to benefit the widow’s heirs and legatees not of the husband’s blood.
It is unreasonable to conclude that the period of twelve months is an unvariable factor that must be considered in the determination of the amount of the allowance in all cases, irrespective of the time of the widow’s death. If such a claim were tenable then the legislation rests upon the contradictory principle that requires support to be furnished after the death of the person to be supported.
In the Metzger case, supra, the supreme court exposed the fallacy of a somewhat similar contention in holding that there could be no widow’s allowance where there was no widow. It is equally true that there can be no support of a widow for twelve months if the widow dies before the expiration of that period of time. Where the appraisers or the probate court •award or revises an allowance during the widow’s lifetime and before the expiration of a year, they must assume the *108widow’s continuance in life for the full twelve month period. The statute so requires. But when a widow’s life is shortened to less than twelve months after her husband’s death such an assumption belies the irrevocable fact of the widow’s death before the end of the stated period.
We find nothing in the case law on the subject that is opposed to the views hereinabove expressed.
Bane v. Wick, 14 Oh St 505; Sherman’s Excr. v. Sherman’s Admr., 21 Oh St 631, and In re Crouse, 44 Oh Ap 31, are authorities holding that where a widow survives her husband for twelve months or more the widow’s personal representative is entitled to receive a full year’s allowance for the widow's support. These cases declare the principle that an executor or administrator of a deceased.widow who survived her husband for a year, is entitled to collect the debt that ought to have been paid to the widow in her lifetime.
In Re Estate of Shive, 65 Oh Ap 167, presents a situation where a widow survived her husband by only seven months. The widow’s personal representative was allowed to recover a year’s allowance but no question appears to have been raised as to the amount of the allowance or the factors to be considered in its determination. In no reported case called to our attention, except Dorah’s Admr. v. Dorah’s Exec. 4 Oh St 292, was there any controversy over the amount to be paid the personal representative of a widow who died within twelve months following the demise of her husband. In that case the appraisers set off an allowance of $200.00. About $58.00 of this amount was paid to the widow before her death which occurred 23 days after the death of her husband. In an action by the widow’s administrator to recover the balance of the award, the husband’s executor’s answer contained the plea that the widow in her lifetime received all that was necessary for her support and her executor was not entitled to the balance of the award. The widow’s administrator demurred to this defense. The demurrer was sustanied by the Supreme Court. Judge Ranney speaking for the court stated the issue thus:
“In this case no application was made to the probate court to increase or diminish the allowance; and, consequently, the action of the appraisers was final. But it is averred in the plea and admitted by the demurrer, that enough of the allowance was paid to support the widow until her death; and the question now arises whether the balance may be recovered by her personal representative.”
*109Judge Ranney was careful to note that the action of the appraisers was final because “no application was made to the probate court to increase or diminish the allowance.” It was stated in the opinion in the Dorah case that where the allowance has been set off finally “it gives to the widow and children a paramount claim upon enough of the estate to support them for one year, over creditors and distributees; and where it has been fixed or set apart by the appraisers or by the court on review, effectually withdraws it from the balance of the estate, and has all the force and effect of an adjudication in their favor.”
The Supreme Court denied the widow’s administrator’s claim that the amount of the allowance could be revised by the administrator himself or in a proceeding not authorized by the statute. But recognizing the possibility of a different result if recourse were had to the prescribed procedure of applying to the probate court for an increase or decrease in the allowance, Judge Ranney concludes his opinion with the following observation:
“We have not found it necessary to consider whether the probate court might, upon a petition filed under Section 48, take into consideration such circumstances transpiring after the action of the appraisers, as tended to show that the amount ought to be increased or diminished; or whether the court should be confined only to the consideration of the decision made by them, and we therefore express no opinion upon that subject.”
The Dorah case is not -an authority decisive of the issue here presented but its discussion of the basic principles applicable to the payment of the widow’s allowance is illuminating. Of particular interest is the intimation implicit in the question posed, but not decided by Judge Ranney, that the fact of the widow’s premature death might be considered upon a petition to increase or diminish the amount of the widow’s allowance.
Inevitably, cases will arise where the widow dies before the expiration of the twelve month period and her personal representative will become the unintended beneficiary of that part of the allowance not actually required for the widow’s support. This result will obtain in those cases where the allowance as made by the appraisers or determined by the court has become final and unalterable. The statutes provide no method by which such final awards can be changed. But if the appraisers make an allowance the widow thereafter *110dies within the twelve month period, the probate court upon a petition for review may and ought to revise the amount of the allowance to give effect to the factor of the widow’s death before the expiration of one year. Likewise, if a widow dies before the appraisers act, then the appraisers and the court upon review ought to apply the same rule in determining the amount of the allowance to be paid the personal representative of the widow. Such procedure subserves the purpose of the statute to provide support for the widow and prevents unjust enrichment of her heirs and legatees not of the husband’s blood. This construction of the statute does not constitute judicial legislation. It is not an attempt to vary the specific language of the statute that prescribes an allowance of support for twelve months. It simply gives effect to the Providential act that renders compliance with the literal terms of the statute impossible. It conforms strictly with the spirit and purpose of the legislation in cases where the widow’s death occurs soon after her husband’s demise.
The adoption of the construction contended for by the appellee would produce unreasonable and absurd results. Suppose a widow dies one week after her husband. May the appraisers disregard that fact and in blind obeisance to the literal terms of the statute set off a full year’s allowance for support? Or, suppose a widow dies one week after her husband and the appraisers giving effect to the fact of her death, refuse to set off an allowance for a full year’s support, — is the probate court upon a petition for review, required to do so? If the answers to the questions stated in the above hypotheses are in the affirmative, it follows that in the supposed circumstances the statute shall be given such effect as to require an allowance of fifty-one weeks support for the sole benefit of the widow’s heirs and legatees. The manifest absurdity of such a construction appears in bold relief if it be supposed further that in such cases the fifty-one weeks support is set off in “provisions or other property” instead of being paid in money. What would be true in the case of a widow’s death one week after her husband’s demise, is equally true to a lesser degree where the widow survives her husband for three and one-half months. In such a case the allowance of an amount required for the full year’s support of the widow obligates the husband’s estate to assume the burden of support for eight and one-half months after the widow’s death, solely for the benefit of the widow’s heirs and legatees. Surely the legislature did not intend such unreasonable and absurd consequences.
It is a sound canon of statutory construction that forbids *111the presumption that the General Assembly intended to enact a law producing absurd and unreasonable consequences. 37 O. Jur. 643 Sec. 352.
Upon the death of her husband a widow acquires a vested right to a year’s support. But this is not an indefeasible right, the value of which is determined in all cases by the amount required for a full year’s support.
Sec. 7997 GC imposes the duty upon a husband to support his wife by his labor or out of his property. By virtue of §10509-74,-75 GC, the obligation to support a widow devolves upon the husband’s estate for a period of one year after his death.
Until the widow’s allowance acquires the finality of “an adjudication” the measure of the widow’s vested right is co-extensive with the obligation imposed upon the husband’s estate. Where the widow dies and the allowance has not attained the status of a fixed and unalterable debt of the husband’s estate, there exists no legal impediment against giving effect to the true purpose of the statute which is to provide support for a widow for one year.
See. 10509-77 GC, which authorizes the court, on a petition to review the allowance “to make such order in the premises as it deems right” contemplates an “order that is in harmony with and not a perversion of this purpose of the statute.
For the reasons hereinabove stated, the judgment of the probate court is reversed and this cause is remanded for consideration of appellee’s exceptions and motion to increase the allowance in accordance with the views herein expressed. Exc. Order see journal.
SKEEL, PJ, concurs (see opinion)
HURD, J, dissents (see opinion)